Order, Supreme Court, Bronx County (Stanley Green, J.), entered November 20, 2013, which granted defendant nursing home’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
In this action alleging violations of Public Health Law §§ 2801-d and 2803-c, as well as causes of action for medical *644malpractice, negligence, and wrongful death, the nursing home made a prima facie showing of its entitlement to judgment as a matter of law by submitting, among other things, its expert affirmation and medical records (Negron v St. Barnabas Nursing Home, 105 AD3d 501 [1st Dept 2013]). The medical records support the nursing home’s expert’s opinion that decedent’s skin ulcers and other complications were unavoidable and the result of preexisting conditions, as well as other risk factors (id.).
In opposition, plaintiff failed to raise an issue of fact. Plaintiff submitted a conclusory and speculative affirmation of an unnamed expert who failed to mention the decedent’s existing health conditions contributing to the ulcers, her comatose state, or that she had end-stage failure of her critical organs, including the skin (see id.). Moreover, the affirmation contained numerous misstatements of law and fact, and the expert failed to establish that he or she was qualified to opine on the care rendered at the nursing home (Guzman v 4030 Bronx Blvd. Assoc. L.L.C., 54 AD3d 42, 48 [1st Dept 2008]).
Concur — Tom, J.P., Acosta, Andrias, Moskowitz and Clark, JJ.